FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJune 25, 2014 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc - Result of Annual General Meeting 25 June 2014 Following the Annual General Meeting held today, The Royal Bank of Scotland Group plc announces the results of the poll vote for each resolution as follows. Resolutions 16 and 17 were passed as special resolutions. For % of votes cast Against % of votes cast Total votes cast as % of Voting Share Capital Withheld * Resolution 1 To receive and approve the accounts for the year ended 31 December 2013 and the reports of the directors and auditors thereon Resolution 2 To elect Morten Friis as a director Resolution 3 To elect Robert Gillespie as a director Resolution 4 To elect Ross McEwan as a director Resolution 5 To elect Ewen Stevenson as a director Resolution 6 To re-elect Sandy Crombie as a director Resolution 7 To re-elect Alison Davis as a director Resolution 8 To re-elect Philip Hampton as a director Resolution 9 To re-elect Penny Hughes as a director Resolution 10 To re-elect Brendan Nelson as a director Resolution 11 To re-elect Baroness Noakes as a director Resolution 12 To re-elect Philip Scott as a director Resolution 13 To re-appoint Deloitte LLP as auditors Resolution 14 To authorise the Group Audit Committee to fix the remuneration of the auditors Resolution 15 To renew the directors' authority to allot securities Resolution 16 To renew the directors' authority to allot equity securities on a non pre-emptive basis Resolution 17 To permit the holding of General Meetings at 14 days' notice Resolution 18 To authorise political donations and expenditure by the Group in terms of Section 366 of the Companies Act 2006 Resolution 19 To approve the Director's Remuneration Policy in the Directors' Remuneration Report Resolution 20 To approve the Annual Report on Remuneration in the Directors' Remuneration Report Resolution 21 To approve the RBS 2014 Employee Share Plan * A vote Withheld is not a vote in law and is not counted in the calculation of the proportion of votes "For" and "Against" a resolution. The approval votes on the election or re-election of Independent Directors, included in the Notice of Meeting, were not put to the meeting as the relevant sections of the UK Listing Authority's listing rules were not in force at the date of the meeting. In accordance with the UK Listing Authority's listing rules, copies of resolutions that do not constitute ordinary business at an annual general meeting will shortly be available for inspection at the National Storage Mechanism which is located at: www.Hemscott.com/nsm.do As at 23 June 2014 (being the latest date by which shareholders who wanted to attend, speak and vote at the General Meeting must have been entered on the company's Register of Members) the issued share capital of the company conferring the right to vote at the General Meeting consisted of 6,299,628,388 ordinary shares carrying four votes each on a poll, 400,000 5.5 per cent. cumulative preference shares carrying four votes each on a poll and 500,000 11 per cent. cumulative preference shares carrying four votes each on a poll. Therefore, the total number of voting rights in the company as at 23 June 2014 was 25,202,113,552. Contact RBS Media Centre +44 (0) Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
